Citation Nr: 1604592	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-19 805 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left shoulder disability, status post cyst removal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.  This matter was remanded by the Board in November 2013.

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran incurred additional disability as a result of VA surgical treatment, hospital care, or medical treatment, to include as due to the removal of a cyst.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2010 letter satisfied the duty to notify provisions. 

With respect to the duty to assist, the Veteran's VA treatment records and examination reports and lay evidence are associated with the record.  The Veteran underwent VA examination in connection with his claim in November 2010.  However, the November 2010 opinion contained contradictory statements; thus, pursuant to the Board's October 2014 remand, additional opinions were obtained in February 2014 and March 2014.  Upon review, the Board finds that the February and March 2014 VA opinions, when taken together, are sufficient and adequate for purposes of deciding the Veteran's claim.  The VA examiner reviewed the Veteran's relevant medical history and lay statements and provided opinions as to the clinical findings.  In addition, the VA examiner provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's claim.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the Appeals Management Center substantially complied with the November 2013 remand directives to obtain records and a new VA opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The April 2012 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 444 F.3d 1328; see also Dingess/Hartman, 19 Vet. App. at 483; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The law provides that compensation may be paid for a qualifying additional disability not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.  Recently, in Schertz v. Shinseki, 26 Vet. App. 362 (2013), the Court emphasized that the standard codified in 38 C.F.R. § 3.361(d) is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, or examination, require actual causation not the result of continuance or natural progression of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.  If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).  In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or the veteran's representative.  Whether the proximate cause of a veteran's additional disability or death was an event not recently foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Veteran contends that benefits under the provisions of 38 U.S.C.A. § 1151 are warranted for residual disability of the left shoulder resulting from a procedure conducted at a VA facility in October 2004.  The record reflects that the Veteran reported to the VA Medical Center in October 2004 with a complaint of a boil on the left shoulder.  Examination revealed an abscess or cyst in the area of the left shoulder blade, and an incision and drainage procedure was performed.  The Veteran was told to change the packing of the wound twice daily and attended follow-up appointments approximately two and three weeks following the procedure.  The Veteran asserts that prior to the procedure he had no left shoulder disability and that since the procedure he has had pain and reduced range of motion. 

With respect to the existence of an additional disability, the record reflects that the Veteran has been diagnosed with several conditions of the left shoulder since October 2004, including neuropathy, tendinitis, acromioclavicular (AC) degenerative joint disease, bursitis, and arthrofibrosis.  There is no indication that the Veteran had any left shoulder disability prior to October 2004.  As such, the Board finds the Veteran has established the existence of an additional disability for purposes of compensation under 38 C.F.R. § 1151.

Once an additional disability has been established, the next element to be established is actual causation; that is, the evidence must demonstrate that the treatment rendered resulted in the Veteran's additional disability.  With respect to actual causation, the evidence does not demonstrate that any left shoulder disability was caused by the October 2004 procedure.  Primarily, the Board notes that treatment records from the procedure indicate no complication.  Additionally, the record reflects that the Veteran attended two follow-up appointments approximately two and three weeks after the procedure, at which time no complaints of shoulder pain or other problems were noted.  A treatment record from January 2005 demonstrates that while the procedure was discussed, it was noted to be resolved.  Furthermore, the record does not reflect any complaints of left shoulder problems until the Veteran filed his claim in 2010, more than five years following the procedure, despite his assertions that he has had no use of his shoulder since the procedure.

The only competent medical opinions of record are the VA opinions, which are negative to the Veteran's claim.  As noted above, the Board found the November 2010 opinion, which is also negative to the Veteran's claim, to be speculative.  Thus, the Board will afford it little probative weight.  In formulating the February 2014 opinion, the examiner conducted a thorough review of the Veteran's medical history with respect to the left shoulder, noting that rotator cuff tendinitis, subacromial bursitis, and arthrofibrosis were not diagnosed until the November 2010 VA examination.  The examiner further reported that mild degenerative changes and peripheral neuropathy were also diagnosed in 2011, with the peripheral neuropathy felt to be related to the Veteran's diabetes mellitus.  Ultimately, the examiner opined that it was less likely as not that the Veteran's surgery resulted in an additional disability or disabilities; however, the examiner stated that it was difficult to develop an accurate opinion due to competing causation factors.  The examiner noted that arthrofibrosis, otherwise known as adhesive capsulitis or "frozen shoulder," was often associated with diabetes mellitus and could be caused by peripheral neuropathy.  Furthermore, while the examiner found the Veteran's statements regarding the onset of his symptoms to be fully credible, he noted that temporal proximity could not establish causality without physical findings.  The examiner also stated that had the surgical procedure been the cause of a left shoulder disability, it was likely than it would have been identified upon examination in early 2005.  Furthermore, the examiner noted that the Veteran's treatment records indicated that the abscess was over the shoulder blade, which would place it anatomically distant from the glenohumeral joint involved in a frozen shoulder and would make it unlikely to cause injury of the shoulder joint.  The examiner further asserted that such abscesses do not commonly invade muscular tissue, placing them functionally distant from muscles affecting shoulder motion.  Furthermore, the examiner reported that a review of the medical literature failed to reveal any other episode of an incision and drainage causing a frozen shoulder.

In March 2014, the same VA examiner who provided the February 2014 opinion again reviewed the evidence and provided an opinion.  The examiner relied upon the rationale he provided in February 2014 to again opine that it was less likely as not that that the Veteran suffered additional disability of the left shoulder, to include neuropathy, tendinitis, AC joint degenerative disease, bursitis, and arthrofibrosis, from his October 2004 surgery.  The examiner asserted that the medical reasoning behind the negative opinion appeared to be correct upon review.  The examiner noted that the primary disability suffered by the veteran was identified as arthrofibrosis of the left shoulder, and factors which suggested against a positive association of the condition to the surgery included the fact that the Veteran had other conditions which were associated with causation of arthrofibrosis, the inability to identify a time pattern which would connect the condition to the surgery, and the lack of medical plausibility as the surgery was anatomically and functionally distant from the frozen shoulder. 

Here, the Board recognizes the statements made by the Veteran in support of his claim and that he is competent to provide testimony and statements about the symptoms he experiences.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran is not competent to state that any left shoulder disability is etiologically related to the cyst removal procedure, or to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or an event not reasonably foreseeable.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the procedure in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion in these circumstances.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the Board finds the lay assertions of record are outweighed by the negative VA opinions.

As causation has not been established, it is not necessary to discuss the remaining elements of a claim under 38 U.S.C.A. § 1151.  The probative, competent evidence does not demonstrate that VA medical treatment resulted in additional left shoulder disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


